t c summary opinion united_states tax_court sylvester monroe jr petitioner v commissioner of internal revenue respondent docket no 1484-o0s filed date sylvester monroe jr pro_se stephen j neubeck for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a deduction for a rental real_estate loss claimed on the schedule e supplemental income and loss included with his federal_income_tax return the resolution of this issue depends upon the amount of time that petitioner spent performing services in connection with his rental real_estate activity during background some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in columbus ohio petitioner was married as of the close of and lived with his spouse at least for a portion of that year he filed a timely federal_income_tax return as a married individual filing separately petitioner has been employed with the ohio department of taxation the department since during petitioner held a supervisory position at the department not counting vacation and sick leave he worked big_number hours for the department that year ’ over the years petitioner purchased and as necessary renovated residential real_estate properties that he held for ' petitioner’s compensation from the department was based on a big_number hour work year rent as of the close of petitioner owned five such rental properties one of which was purchased that year two of the rental properties are four-unit apartment buildings the other three properties are two-unit apartment buildings for the most part petitioner was solely responsible for managing and maintaining his rental properties among other things he met with prospective tenants negotiated and prepared leases collected rent and from time-to-time initiated and prosecuted eviction proceedings he personally made repairs to his rental properties and he arranged for repairs to be made by third-parties petitioner reviewed financial statements made monthly payments to various creditors and developed and maintained a bookkeeping system for recording the income and expenses attributable to his rental real_estate activity petitioner maintained a detailed activity records log the log updated at least on a weekly basis in which he recorded time spent performing personal services in connection with his rental real_estate activity according to the log during petitioner spent big_number hours performing various personal services in connection with his rental real_estate activity including big_number hours of what is described in the log as phone-in office hours days a year on the schedule e included with his return petitioner reported the following income and expenses attributable to his rental real_estate activity rental income dollar_figure expenses big_number rental real_estate loss big_number in the notice_of_deficiency respondent relying upon sec_469 determined that petitioner is not entitled to a deduction for the rental real_estate loss other adjustments made in the notice_of_deficiency are not in dispute discussion the extent to which petitioner is entitled to a rental real_estate loss deduction is determined by reference to sec_469 ’ that section sets forth what are commonly referred to as the passive_activity_loss rules although those rules are complex and spawn many disputes between taxpayers and the commissioner the disagreement between the parties in this case is relatively simple--the parties disagree as to the number of hours that in general an individual is not entitled to a deduction for a passive_activity_loss see sec_469 except as provided in sec_469 the term passive_activity includes any rental_activity an otherwise deductible loss attributable to a rental real_estate activity and sustained by an individual who actively participates in that rental real_estate activity is deductible to a limited extent see sec_469 1i an otherwise deductible loss attributable to a rental real_estate activity and incurred by a taxpayer who materially participates ina real_property business is not subject_to the limitations imposed by the passive_activity rules because the activity is not considered a passive_activity if the taxpayer performed more than one- half of his personal services during the year in real_property trades_or_businesses in which he materially participated and performed more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates see sec_469 - - petitioner spent during performing personal services in connection with his rental real_estate activity all other requirements of the statutory scheme having been satisfied by petitioner the number of hours that he spent performing services in his rental real_estate activity is critical because in order to be entitled to the deduction here in dispute petitioner must establish that those hours exceed the hours that he spent performing personal services as an employee of the department see sec_469 b i not counting vacation and sick leave petitioner spent at least big_number hours’ performing personal services as an employee of the department petitioner’s log indicates that the time he spent performing personal services in his rental real_estate activity ie big_number hours exceeds the time he spent performing services as an employee however respondent argues that the time reported in the log is overstated by the hours identified as phone-in office hours days a year the disputed hours the disputed hours consist of time that petitioner was available to take telephone calls rather than the number of hours that he was petitioner does not qualify for a limited deduction for a loss attributable to rental real_estate activity because he did not live separate and apart from his spouse for all of and did not file a joint_return for that year with her see sec_469 we need not decide whether vacation and sick leave hours should be taken into account in the computation of the hours that petitioner spent performing personal services as an employee of the department -- - actually involved in telephone conversations according to respondent the time that petitioner was merely available for telephone calls should not count as time actually spent providing personal services in connection with petitioner’s rental real_estate activity the disputed hours total big_number well over one-half of the big_number hours listed on the log at trial petitioner explained that generally he could be reached by telephone hours a day by tenants or others but he only counted hours a day from p m to p m as time that he spent in his rental real_estate activity the disputed hours were not computed with reference to the amount of time he actually spent on the telephone with tenants or others petitioner recorded some but not all of his actual telephone calls in the log at trial petitioner was unable to approximate the number of hours that he actually spent on the telephone in connection with his rental real_estate activity as we view the matter allocating hours a day for days of the year is not a reasonable means of establishing the time that petitioner actually spent on the phone speaking with tenants and or others in connection with his rental real_estate activity sec_1_469-5t f temporary income_tax regs fed reg date we find it highly unlikely that petitioner actually spent that much time speaking on the phone on matters concerning his rental properties furthermore according to the log on numerous occasions during the hours of p m and p m petitioner was engaged in other activities these hours are also included in the total hours reported in the log in effect duplicating or double counting the same hours we accept petitioner’s claim that he could do more than one thing at any given time but any hour within which multiple tasks were performed should only be counted once accordingly we find that the disputed hours cannot be considered hours spent by petitioner performing personal services in connection with his rental activities deducting the disputed hours from the total hours recorded in the log leaves big_number hours petitioner performed at least big_number hours of services as an employee of the department in consequently he did not perform more than one-half of his personal services during that year in real_property trades_or_businesses in which he materially participated accordingly respondent’s determination that petitioner is not entitled to a deduction for the rental real_estate loss he incurred in is sustained --- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
